                  IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


HEATHER SHAE HILL,

      Plaintiff,


v.                                  CIVIL CASE NO: 1:18-cv-167
                                    (Judge Kleeh)

NANCY A. BERRYHILL, Acting
Commissioner of Social
Security Administration,

      Defendant.


       ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 27],
     DENYING AS MOOT MOTION FOR SUMMARY JUDGMENT [DKT. NO. 28],
        OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 29], AND
                DISMISSING THE CASE WITHTOUT PREJUDICE

      Pending with the Court is the Report and Recommendation

(“R&R”) issued by Magistrate Judge Michael J. Aloi on June 20,

2019 [Dkt. No. 27] that recommends dismissal of this matter.

Plaintiff, Heather Shae Hill (“Hill” or “Plaintiff”), proceeding

pro se, brought this action pursuant to Section 205(g) of the

Social Security Act, as amended (42 U.S.C. § 405(g)), to obtain

judicial review of a final decision of the Commissioner of Social

Security denying her claim for disability benefits under the Social

Security Act [Dkt. No. 1].

      Along with her August 24, 2018, Complaint [Dkt. No. 1],

Plaintiff filed an application to proceed in forma pauperis [Dkt.

No. 2], which was granted by the magistrate judge on September 6,
2018 [Dkt. No. 4].    Plaintiff was provided written Notice of the

General Guidelines for Appearing Pro Se in Federal Court [Dkt. No.

3], and a summons was issued to the Commissioner of the Social

Security Administration (“Defendant” or “Commissioner”) [Dkt. No.

5].   A Certified Mailing forwarded by the Court to Plaintiff at

the address on her Complaint was returned to the Clerk’s Office as

“undeliverable/unclaimed/unable to forward” on September 24, 2018

[Dkt. No. 6].

      The   Commissioner   filed   a       timely   Answer   to   Plaintiff’s

Complaint on November 8, 2018, together with a copy of the Social

Security Administrative Record [Dkt. Nos. 10, 11].                On December

14, 2018, the magistrate judge entered an order directing the

filing of briefs pursuant to Local Rule of Civil Procedure 9.02

[Dkt. No. 14].   Plaintiff was to file her brief within thirty (30)

days of the Court’s December 14, 2018, order [Id.].                The order

also detailed the items that pro se Plaintiff was to address in

her brief, including a statement of the exact issues for review,

a statement of the case with its disposition at the administrative

level, a proposed stipulation of facts including a chronological

narrative of Plaintiff’s relevant medical history with citations

to the administrative record, an argument as to each issue for

review, and a conclusion [Id.].              The Order was delivered to

Plaintiff on December 18, 2018 [Dkt. No. 15].
                                       2
       On January 9, 2019, pro se Plaintiff filed the first of four

motions requesting an extension of the brief deadline [Dkt. No.

16].    The Court granted the first motion for extension of time,

scheduling the brief deadline for February 11, 2019 [Dkt. No. 17].

Plaintiff received the order on January 16, 2019 [Dkt. No. 18].          A

second motion for extension of time was filed by Plaintiff on

February 5, 2019 [Dkt. No. 19], which was granted by order on

February 7, 2019 [Dkt. No. 20].         Pro se Plaintiff was given until

April 10, 2019, to file her brief [Id.].        That order was received

by Plaintiff as evidenced by her next motion for extension of time

which was submitted to the Clerk’s Office by facsimile on April 8,

2019 [Dkt. No. 21].     The Court granted pro se Plaintiff a third

extension and directed that her brief be filed by June 10, 2019

[Dkt. No. 22].    The order extending the deadline for her brief was

delivered to pro se Plaintiff’s address on April 13, 2019, based

on the return receipt docketed by the Court on April 15, 2019 [Dkt.

No. 23].

       On June 10, 2019, rather than file her brief, Plaintiff filed

a fourth motion for extension of time [Dkt. No. 24].          This motion

was denied by Order entered on June 11, 2019 [Dkt. No. 25], and

delivered to pro se Plaintiff’s address on June 17, 2019 [Dkt. No.

26].     On June 20, 2019, the magistrate judge issued the R&R

recommending     dismissal   of   Plaintiff’s    case   for   failure   to
                                    3
prosecute [Dkt. No. 27].       The R&R instructed the parties that they

had fourteen (14) days from its entry date to file specific written

objections [Id.].      As with all filings, the R&R was forwarded to

pro se Plaintiff by Certified Mail to the address on file with the

Clerk’s Office [Dkt. No. 27-1].           While a Certified Mail return

receipt has not yet been returned to the Clerk’s Office for the

June 20, 2019, R&R, the United States Postal Service (“USPS”)

online tracking system shows that the R&R was delivered to an

individual at Plaintiff’s address on Saturday, June 22, 2019, at

12:26 p.m. 1   On Monday, June 24, 2019, Plaintiff hand-delivered a

brief to the Clerk’s Office that was docketed as a Motion for

Summary Judgment [Dkt. No. 28].             Plaintiff included a letter

attachment to the brief that apologized to the Court for not having

filed her brief on June 10, 2019 [Dkt. No. 28-1].

      On June 27, 2019, the pro se Plaintiff called the Clerk’s

Office to advise that she did not receive the Court’s June 20,

2019, R&R [Dkt. No. 27], which was sent by Certified Mail to her

address on record, but that she noticed on PACER the R&R was filed



1 The R&R was forwarded to pro se Plaintiff by Certified Mail to the address on
file with the Clerk’s Office – 1895 Grafton Road, Morgantown, WV 26508 [Dkt.
No. 27-1]. Although a Certified Mail return receipt has not been returned to
the Clerk’s Office, the USPS online tracking system shows that the R&R,
Certified Mail Tracking Number 7018 1130 0000 3797 9503 [Dkt. No. 27-1], was
delivered and received by an individual at Plaintiff’s address on Saturday,
June 22, 2019, at 12:26 p.m., before Plaintiff hand-delivered her brief or
motion             for             summary            judgment.             See
https://tools.usps.com/go/TrackConfirmAction!input.action.
                                      4
on June 20, 2019. The Clerk’s docket note reflecting the telephone

call   shows   that   the    USPS   confirmed       delivery     of    the    R&R   to

Plaintiff’s address on June 22, 2019.              The Clerk’s Office emailed

a copy of the R&R to pro se Plaintiff on June 27, 2019, and

Plaintiff confirmed receipt.

       On June 28, 2019, Plaintiff filed an Objection [Dkt. No. 29]

to the R&R by facsimile to the Clerk’s Office [Dkt. No. 29-1].

Notably, pro se Plaintiff’s objection states that she did not

receive the R&R from the Court until it was emailed to her by the

Clerk’s Office on June 27, 2019 2 [Dkt. No. 29].                Plaintiff objects

to the R&R on the basis of excusable neglect as a result of her

medical   conditions,       acute   and       chronic,   that   were   beyond       her

control, and on her conclusory belief that Defendant suffered no

prejudice as a result of the missed briefing deadline and that the

judicial proceedings have not been negatively impacted [Dkt. No.

29].

       Plaintiff’s objection notes that the order denying her fourth

motion to extend the briefing deadline, filed on June 10, 2019,

was not entered by the Court until June 11, 2019 [Id.].                      However,

she fails to mention the previous three (3) orders by which the


2 There is no dispute that Plaintiff received the order denying her fourth
motion for an extension of time by Certified Mail at the same address on June
17, 2019 [Dkt. No. 26]. There is also no dispute that the R&R was accepted for
delivery by Certified Mail to Plaintiff on June 22, 2019, at 12:26 p.m.,
according to the USPS online tracking system.
                                          5
Court extended the original filing deadline from January 14, 2019

[Dkt. No. 14] to February 11, 2019 [Dkt. No. 17], and then to April

10, 2019 [Dkt. No. 20].              Finally, the Court granted Plaintiff’s

third motion for extension of time [Dkt. No. 22], and directed

that her brief be filed on June 10, 2019 [Dkt. No. 22].                        This date

is approximately seven (7) months after the Commissioner Answered

the Complaint, assembled and filed the extensive administrative

record,     and   served       pro    se   Plaintiff       with   a     copy    of   the

administrative record [Dkt. Nos. 10, 11, 12].                 Plaintiff failed to

timely file her brief, and failed to comply with the Court’s

December 14, 2018, order [Dkt. No. 14], when her fourth motion for

an extension of time was filed on the briefing deadline rather

than before.      Pro se Plaintiff erroneously assumed that she would

receive another extension.

       The Court’s order directing the filing of briefs states that

a   party   may   seek    an    extension      of   time    for   any    pleading    or

memorandum, but that the motion for extension must be filed before

the date upon which the pleading or memorandum is due [Dkt. No.

14].   The docket shows that Plaintiff made her filings in a variety

of ways, including by hand-delivery to the Clerk’s Office, United

States Mail, and facsimile from number 304-291-8001 [Dkt. Nos. 16,

21, 24, 28, 29].         Additionally, the Notice of General Guidelines

for Pro Se Parties [Dkt. No. 3], states that a pro se litigant
                                           6
must keep the Court and opposing counsel, if any, advised of his

or her most current address “at all times,” and that failure to do

so may result in the action being dismissed without prejudice.

Plaintiff states that she did not receive the magistrate judge’s

R&R until it was emailed to her on June 27, 2019.                   However, the

USPS   tracking   system      confirms    that   the   R&R    was   delivered   to

Plaintiff’s address on June 22, 2019.            On June 24, 2019, Plaintiff

filed a brief by hand-delivery to the Clerk’s Office, at which

time the case docket was available for review.                During a June 27,

2019, telephone call with the Clerk’s Office, Plaintiff explained

that she accessed the PACER electronic database and noticed that

the R&R had been filed in her case. 3             Although Plaintiff advised

the Clerk’s Office that she had not receive the R&R by mail, pro

se   Plaintiff    did   not   notify     the   Court   that   her   address     was

incorrect or had changed.

       Both under Rule 41(b) of the Federal Rules of Civil Procedure,

and the inherent power of the Court, a case may be dismissed with

prejudice for want of prosecution.             Fed. R. Civ. P. 41(b); Link v.

Wabash R.R. Co., 370 U.S. 626, 629-32, 82 S.Ct. 1386, 1388-89

(1962)(noting that federal courts have inherent power to dismiss

action for failure to prosecute either sua sponte or on party’s


3 The PACER docket entry for the R&R states: “REPORT AND RECOMMENDATION
RECOMMENDING DISMISS FOR FAILURE TO PROSECUTE,” and reflects that it was sent
to Plaintiff by Certified Mail on June 20, 2019 [Dkt. No. 27].
                                         7
motion).   “The power to invoke this sanction is necessary in order

to prevent undue delays in the disposition of pending cases and to

avoid congestion in the calendars of the District Courts.”                     Link,

370 U.S. at 629, 82 S.Ct. at 1388.                In considering whether to

impose such a dismissal, the Court should consider “(1) the degree

of personal responsibility of the plaintiff, (2) the amount of

prejudice caused the defendant, (3) the existence of ‘a drawn out

history of deliberately proceeding in a dilatory fashion,’ and (4)

the existence of a sanction less drastic than dismissal.” Chandler

Leasing Corp. v. Lopez, 669 F.2d 919, 920 (4th Cir. 1982)(per

curiam);   see    Ballard    v.   Carlson,   882    F.2d    93,    96   (4th    Cir.

1989)(upholding dismissal of pro se plaintiff’s claims and noting

that pro se litigants, like other litigants, “are subject to the

time requirements and respect for court orders without which

effective judicial administration would be impossible”).

      While pro se litigants are not held to the same high standards

as   attorneys,   pro   se   litigants     must    meet    certain      standards,

including “time requirements and respect for court orders without

which   effective   judicial      administration     would    be   impossible.”

Hughes v. Rowe, 449 U.S. 5, 10 n. 7 (1980); Haines v. Kerner, 404

U.S. 519, 520 (1972); Ballard, 882 F.2d at 96.               Where a plaintiff

fails to prosecute her Social Security appeal, dismissal is a

necessary and appropriate remedy for the efficient administration
                                       8
of justice. See Link, 370 U.S. at 631 (1962)(holding that district

court did not abuse its discretion in dismissing a case with

prejudice for failure to prosecute in order to “achieve the orderly

and expeditious disposition of cases”); Robinson v. Wix Filtration

Corp., LLC, 559 F.3d 403, 409-11 (4th Cir. 2010)(recognizing

continued validity of Link, court found that the district court

did not abuse its discretion in denying a Rule 59(e) motion based

on party’s failure to respond to dispositive motion).

     The factors outlined in Chandler Leasing weigh in favor of

dismissal    of   Plaintiff’s    case.      Plaintiff       is   pro   se   and   is

responsible for her conduct in this matter.                  She was on notice

that a failure to prosecute or to follow the Court’s orders can

lead to dismissal of her action as a sanction.               Plaintiff did not

file her brief as directed on June 10, 2019, and instead filed a

fourth motion for an extension of time on that date [Dkt. No. 24].

The Court made clear in its original briefing order that a motion

for extension of time must be filed before the date upon which the

pleading or memorandum is due [Dkt. No. 14].                Moreover, Plaintiff

claims not to have received the R&R with the magistrate judge’s

recommendation of dismissal until June 27, 2019, when the Clerk’s

Office emailed her a copy after she called and requested the same

following her review of the electronic case docket on PACER.

However,    there   is   no   dispute    that   the   R&R    was   delivered      to
                                        9
Plaintiff’s address on June 22, 2019. 4 Plaintiff’s contention that

she did not receive the R&R is inconsistent with the USPS proof of

delivery      to    her    address,     and     Plaintiff      alone      bears   the

responsibility of providing the Court with a reliable means of

communicating with her.         This factor weighs in favor of dismissal.

       Second,     Plaintiff’s       failure    to    prosecute     her    case   has

rendered Defendant unable to address the merits of Plaintiff’s

Complaint without unreasonable delay.                Defendant has been required

to   answer    the      Complaint,    as    well     as   compile   and    file   the

Administrative Record.          Defendant has also been required to devote

resources to monitoring the docket and case filings.                   This factor

also   weighs      in   favor   of    dismissal      because    Defendant     cannot

adequately defend a case where Plaintiff has repeatedly failed to

meet the Court’s deadlines for briefing and identification of

specific issues.

       Factor three as outlined in Chandler Leasing also favors

dismissal because pro se Plaintiff has had ample time to prepare

and file her brief, pursuant to the Court’s original briefing order

entered on December 14, 2018 [Dkt. No. 14].                    In fact, Plaintiff



4 Plaintiff is to apprise the Court of her correct address, and the failure to
keep the Court informed of a new address constitutes a failure to prosecute.
See, e.g., Blakney v. Commissioner of Social Sec., No. 1:12cv169-LG-JMR, 2013
WL 6796552, *2 (S.D.Miss. Dec. 20, 2013); Borne v. Reed, No. 1:12cv154-RJC,
2013 WL 1798968, *1 (W.D.N.C. Apr. 29, 2013); O’Neal v. Cooke Motorcars, Ltd.,
No. Civ. L-96-1816, 1997 WL 907900, *1-2 (D.Md. Apr. 1, 1997), affirmed 149
F.3d 1169 (4th Cir. 1998)(unpublished).
                                           10
was provided three separate extensions of time to review the

Administrative Record, which was served on her by Defendant on

November 8, 2019 [Dkt. No. 12], and prepare a brief.               She failed

to follow procedure and file a brief as directed on June 10, 2019,

and has established a history during this case of proceeding “in

a dilatory fashion”.       This factor supports dismissal.

      Finally, the Court finds that given pro se Plaintiff’s lack

of   compliance   over   a   significant    period    of   time,   any   lesser

sanctions would likely be ineffective.            The Fourth Circuit Court

of Appeals has held that a district court does not abuse its

discretion by dismissing an action after issuing an explicit and

reasonable warning.       See Ballard, 882 F.2d at 95-96.           Plaintiff

was given written Notice of the Guidelines for Appearing Pro Se in

Federal Court [Dkt. No. 3], and was warned that any motion for

extension must be filed before the date upon which the pleading or

memorandum is due [Dkt. No. 14].           The pattern of delay in this

case convinces the Court that directing further action would be

fruitless and only result in additional delay should the case

proceed. 5   This would also further prejudice Defendant with a lack

of closure to this matter.


5
 The Court notes that the Administrative Law Judge (“ALJ”) concluded that, based
on the testimony of the vocational expert and the evidence presented, and
considering Plaintiff’s age, education, work experience, and residual
functional capacity assessment, Plaintiff is capable of making a successful
adjustment to other work that exists in significant numbers in the national
                                      11
      In her Objection [Dkt. No. 29], Plaintiff relies on Federal

Rules of Civil Procedure 6(b)(1)(B) and 60(b)(1) to argue that the

delay in filing her brief should be deemed “excusable neglect”.

Rule 6(b)(1)(B) applies to computing and extending time to file

motions and papers, and Rule 60(b)(1) governs relief after final

judgment.      The Court has been lenient with pro se Plaintiff and

granted    three   (3)   separate     extensions     by   which   to    file    her

substantive     brief    supporting    the    Complaint    allegations     –    the

deadline has moved from January 14, 2019, to February 11, 2019,

then to April 10, 2019, and finally to June 10, 2019.                  Because it

was not filed before the June 10, 2019, deadline, Plaintiff’s

fourth motion for an extension of time was properly denied [Dkt.

No. 25].    The Court has not been asked to review the order denying

the   motion    for   extension,      and    does   not   agree   that    pro    se

Plaintiff’s non-compliance with the June 10, 2019, deadline is

excusable based on its review of the record as a whole.                   Because

the magistrate judge’s R&R is a recommendation of dismissal and




economy [Dkt. No. 11-4]. Accordingly, the ALJ found that Plaintiff is “not
disabled,” and that Plaintiff can perform certain sedentary work, can perform
simple, routine and repetitive tasks, requiring only simple decisions, with no
fast-paced production requirements with few workplace changes, and can have
occasional interaction with the public, co-workers and supervisors [Id.]. The
ALJ identified the following representative occupations in the national economy
for which Plaintiff can perform the requirements:      Systems Monitor; Charge
Account Clerk; and Document Preparer [Id.].     There is no basis to further
analyze this determination given the procedural posture of this case.
                                       12
not a final judgment, Rule 60(b)(1) does not govern the Court’s

consideration of whether to adopt the recommendation.

      Under the circumstances, dismissal without prejudice is an

appropriate sanction for pro se Plaintiff’s failure to prosecute,

and her disregard for the Court’s orders and schedule.               Plaintiff

is solely responsible for her conduct in this case, and Defendant

has been prejudiced by having devoted resources to this litigation

to   secure   an   expeditious     resolution.       There   also    exists   a

documented history of delay in this case, and the Court is not

certain that Plaintiff has adequately kept it informed of her

address   given    her   claim   that   she   has   not   received   documents

accepted for delivery by Certified Mail to her address on file. 6

The Court also has not identified an appropriate lesser sanction

that would secure Plaintiff’s compliance with the Court’s Local

Rules and orders.         Because the factors set forth in Chandler

Leasing weigh in favor of dismissal, and this case has been pending

since August 24, 2018, the Court finds that the magistrate judge’s

recommendation of dismissal for failure to prosecute is justified.


6 The address reported by Plaintiff to the Court on August 24, 2018, as both
her mailing address and current address is 1895 Grafton Road, Morgantown, WV
26508 [Dkt. No. 1]. The Social Security Administrative Record submitted by the
Defendant in this case reflects that Plaintiff received notices at a different
address as recently as June 25, 2018, when she was mailed the Notice of Appeals
Council Action Denying her Request to Review the Decision of the ALJ [Dkt. No.
11-2 at 2-23]. The June 25, 2018, Notice of Appeals Council Action was addressed
to Plaintiff at 279 Apple Meadow Lane, Morgantown, WV 26508 [Id.]. The ALJ’s
August 31, 2017, Notice of Unfavorable Decision was also addressed to Plaintiff
at this same address [Dkt. No. 11-4 at 2].
                                        13
     For these reasons, the Court:

     1) ADOPTS the magistrate judge’s Report and Recommendation

       [Dkt. No. 27] in its entirety;

     2) DISMISSES this civil action under Federal Rule of Civil

       Procedure 41(b) WITHOUT PREJUDICE;

     3) DENIES AS MOOT Plaintiff’s brief or Motion for Summary

       Judgment [Dkt. No. 28];

     4) OVERRULES   Plaintiff’s   Objection    to   the   Report   and

       Recommendations [Dkt. No. 29]; and

     5) DIRECTS the Clerk to enter a separate judgment order in

       favor of Defendant Commissioner and to STRIKE this matter

       from the Court’s docket.

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and to the pro se Plaintiff, via Certified

Mail, return receipt requested, at her last known address as

reflected on the docket.

DATED: July 11, 2019.



                                       /s/ Thomas S. Kleeh
                                       THOMAS S. KLEEH
                                       UNITED STATES DISTRICT JUDGE




                                  14
